     Case: 7:16-cv-00086-GFVT Doc #: 43 Filed: 03/08/19 Page: 1 of 2 - Page ID#: 852



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   SOUTHERN DIVISION
                                        PIKEVILLE

                                                )
VICKIE Y. DAMRON,                               )
                                                )
        Plaintiff,                              )        Civil No. 7:16-cv-00086-GFVT
                                                )
V.                                              )
                                                )                   ORDER
NANCY A. BERRRYHILL, Acting                     )
Commissioner of Social Security,                )
                                                )
        Defendant.                              )
                                                )
                                         *** *** *** ***

          This matter is before the Court on the Commissioner’s Status Report and Motion to

 Extend Stay. [R. 42.] The court previously stayed this case pending the Commissioner’s

 decision on whether to seek further action from the Sixth Circuit. [R. 41.] On February 6, 2019,

 the Commissioner filed a petition seeking rehearing and rehearing en banc in Hicks v. Comm’r of

 Soc. Sec., -- F.3d --, 2018 WL 6072336 (6th Cir. 2018). [R. 42 at 1.] A response by the

 Plaintiffs in that matter was due February 21, 2019. Id. The Sixth Circuit has not yet issued a

 mandate in that matter, and the Commissioner requests the Court permit this case to remain

 stayed until that time. Ms. Damron has filed no objection to the Commissioner’s request and the

 time to do so has now expired. LR 7.1.

          The Court has reviewed the record of this action and the other related actions throughout

 the Eastern District of Kentucky. Upon review, the Court finds that continuing to hold this case

 in abeyance is appropriate for the sake of judicial efficiency and to prevent disparate treatment of

 litigants across the Eastern District. Being sufficiently advised, the Court hereby ORDERS as

 follows:
Case: 7:16-cv-00086-GFVT Doc #: 43 Filed: 03/08/19 Page: 2 of 2 - Page ID#: 853



       1.     The Commissioner’s Motion to Extend Stay [R. 42] is GRANTED;

       2.     This action shall continue to be STAYED until the Sixth Circuit issues a mandate

in Hicks v. Comm’r; and

       3.     The Commissioner of Social Security is DIRECTED TO FILE a status report

every twenty-one (21) days beginning March 21, 2019, updating this Court on the status of

Sixth Circuit proceedings in Hicks v. Comm’r.

       This the 8th day of March, 2019.




                                                2
